307 S.W.3d 227 (2010)
STATE of Missouri, Respondent,
v.
Tommy NUNLEY, Appellant.
No. ED 93070.
Missouri Court of Appeals, Eastern District, Division Four.
April 6, 2010.
Margaret Mueller Johnston, Columbia, MO, for Appellant.
*228 Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Tommie C. Nunley (hereinafter, "Appellant") appeals from the trial court's judgment following a jury trial finding him guilty of first-degree burglary, Section 569.160 RSMo (2000),[1] and second-degree property damage, Section 569.120. Appellant was sentenced to six years' imprisonment for the first-degree burglary conviction and a concurrent six months' imprisonment for the second-degree property damage conviction. Appellant claims the trial court abused its discretion in excluding evidence of the victim's utility records.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal. We find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo (2000) unless otherwise indicated.